WARREN MARMORSTEIN, Appellant,
v.
ROBERT WALLACH, Co-Trustee of the WILLIAM WALLACH IRREVOCABLE TRUST, FRANCES WALLACH individually and as Co-Trustee of the WILLIAM WALLACH IRREVOCABLE TRUST and WILLIAM WALLACH, Appellees.
No. 4D08-581.
District Court of Appeal of Florida, Fourth District.
October 22, 2008.
Gregg H. Glickstein of Gregg H. Glickstein, P.A., Boca Raton, for appellant.
James D. Silver and Janine Kalagher McGuire of Conrad & Scherer, Fort Lauderdale. Bruce S. Rogow and Cynthia E. Gunther of Bruce S. Rogow, P.A., Fort Lauderdale, for appellees.
PER CURIAM.
Affirmed.
TAYLOR, HAZOURI and MAY, JJ., concur.
Not final until disposition of timely filed motion for rehearing.